Citation Nr: 1215155	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  08-17 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for degenerative joint disease of the right knee disability, to include as secondary to service-connected degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2007 rating decision in which the RO denied service connection for  bilateral knee degenerative joint disease.  In December 2007, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in April 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2008.  In a March 2009 rating decision, the RO granted entitlement to service connection for left knee degenerative joint disease.  Accordingly, only the issue of service connection for the right knee is before the Board.

In his June 2008 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  A September 2008 letter informed him that his hearing was scheduled for a hearing on February 12, 2009.  However, in correspondence received on that same day, the Veteran cancelled his hearing request.  38 C.F.R. § 20.703(e) (2008).

Further, in a July 2009 statement, the Veteran withdrew from appeal his claim for a higher rating for hearing loss.  Hence, the only claim remaining on appeal is that set forth on the title page.  

For the reasons expressed below, the claim for service connection for degenerative joint disease of the right knee (expanded to include secondary service connection) is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO action on the claim remaining on appeal is warranted.

Service connection has been established for left knee degenerative joint disease.  The Veteran seeks compensation for right knee degenerative joint disease as directly related to his active duty service or, alternatively, as secondary to service-connected left knee disability.  

Under 38 C.F.R. § 3.310(a) (2011), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury. That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown , 7 Vet. App. 439, 448 (1995).  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310  with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744 - 47 (Sept. 7, 2006).
38 C.F.R. § 3.310 (2011).  
Initially, as part of its duty to notify him, the Board notes that the RO should have provided the Veteran with notice compliant with the Veterans Claim Assistance Act of 2000 (VCAA), including information regarding the evidence required to establish service connection on a secondary basis under 38 C.F.R. § 3.310.   As action by the RO is needed to satisfy the notice provisions of the VCAA (see Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), such action must be accomplished on remand.

Further, the Board finds that a new VA examination is necessary.  The Veteran was last afforded a VA examination in June 2009.  In the examination report, the VA examiner stated that service medical records did not support a claim of a chronic knee condition which occurred during active duty or within a year of discharge, and that there was no evidence to support a claim that right knee arthritis was due to a left knee condition.  

The Board finds that the medical opinion obtained is inadequate.  While the examiner addressed the absence of evidence of chronic right knee disability during service or within the first post-service year, the examiner did not indicate whether any later-manifested right knee disability was otherwise medically-related to service.   Further, while the examiner appears to have only addressed whether the Veteran's service- connected left knee disability caused his right knee disability, he did not explicitly address whether the service-connected left knee disability aggravates the right knee-which, as noted above, is a potential basis for secondary service connection pursuant to 38 C.F.R. § 3.310.  The Board points out that, once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
Accordingly, on remand, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report for the scheduled VA examination, without good cause, may result in denial of the claim for service connection (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file copies of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.
Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  In its letter, the RO should provide notice of what evidence is needed to support a claim for secondary connection, pursuant to 38 C.F.R. § 3.310.  The RO's letter to the Veteran should also explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103 , 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal. 

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should then send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record. 

The RO should explain how to establish entitlement to service connection for degenerative joint disease of the right knee on a secondary basis, pursuant to 38 C.F.R. § 3.310.

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, or a reasonable time for the Veteran's response has expired, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.

The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished (with all findings made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current right knee disability(ies).  Then, for each such diagnosed disability, the physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability (a) had its onset in or is otherwise medically-related to service; or (b) was caused or is aggravated by service-connected left knee disability.  

If aggravation by service-connected left knee disability is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.   

In rendering the requested opinion, the physician should specifically consider and discuss the in- and post-service treatment records, as well as the Veteran's contentions, and lay statements submitted in support of the claim. 

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report. 

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility. 

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim for service connection for service connection for degenerative joint disease of the right knee disability, to include as secondary to service-connected degenerative joint disease of the left knee, in light of all pertinent evidence and legal authority. 

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).
	
This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


